       Case: 5:17-cv-02308-SL Doc #: 14 Filed: 11/01/18 1 of 3. PageID #: 97



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

INVISIBLE REPAIR PRODUCTS, INC.             )
                                            )
                      PLAINTIFF             )       CASE NO.: 5:17-cv-2308-SL
                                            )
              v.                            )       JUDGE SARA LIOI
                                            )
STAR BRANDS DIRECT LIMITED,                 )
et al.                                      )
                                            )
                      DEFENDANTS            )


       MOTION FOR TWO-WEEK EXTENSION OF TIME IN WHICH TO
   PERFECT TERMS OF SETTLEMENT AGREEMENT BETWEEN THE PARTIES
         OR FILE VOLUNTARY DISMISSAL WITHOUT PREJUDICE


              Now comes Plaintiff Invisible Repair Products, Inc. (“IRP”) and, in furtherance of

the undersigned’s telephone call with the Court yesterday and pursuant to Fed.R.Civ.P. 6(b),

respectfully moves this Court for an additional two-week extension of time to and including

November 15, 2018, in which to perfect the terms of a Settlement Agreement and Mutual

Release between the parties. Good cause exists for the requested extension as follows:

      On October 18, 2018, Plaintiff’s undersigned counsel forwarded to Defendants’ counsel

       in the UK, a proposed Settlement Agreement and Mutual Release with Exhibits 1-3.

      Defendants’ counsel immediately replied that his client was “away” and he would report

       back as quickly as possible.

      Over the last two weeks, plaintiff’s counsel has been in frequent communication via e-

       mail and telephone with defendants’ counsel.

      By several teleconferences yesterday, counsel for the parties were able to come to full

       agreement in principal (including agreement on issues first raised by Defendants

                                                1
       Case: 5:17-cv-02308-SL Doc #: 14 Filed: 11/01/18 2 of 3. PageID #: 98



       yesterday) and Defendants’ counsel committed to forwarding by week’s end a revised

       settlement agreement encompassing the terms as telephonically agreed upon.

      The undersigned believes that, barring any inconsistencies between the written and verbal

       versions of the settlement agreement, upon receipt of Defendants’ revised agreement and

       approval by Plaintiffs, the parties should be able to execute the agreement and file a

       Stipulation of Dismissal With Prejudice to close this case.

       WHEREFORE, Plaintiff respectfully requests the further indulgence of this Court and

requests that it grant it a two-week extension of time, to and including NOVEMBER 15, 2018,

in which to perfect terms of settlement or to file a voluntary dismissal without prejudice.

                                      Respectfully submitted,

                                      /s/Ray L. Weber
                                      Ray L. Weber          (0006497)
                                      Laura J. Gentilcore (0034702)
                                      RENNER, KENNER, GREIVE, BOBAK,
                                          TAYLOR & WEBER
                                      106 South Main Street, Suite 400
                                      Akron, Ohio 44308
                                      Telephone: (330) 376-1242
                                      Facsimile: (330) 376-9646
                                      Email: rlweber@rennerkenner.com
                                      Email: ljgentilcore@rennerkenner.com

                                      Attorneys for Plaintiff, Invisible Repair Products, Inc.




                                                 2
       Case: 5:17-cv-02308-SL Doc #: 14 Filed: 11/01/18 3 of 3. PageID #: 99




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, the foregoing MOTION FOR TWO-WEEK

EXTENSION OF TIME IN WHICH TO PERFECT TERMS OF SETTLEMENT

AGREEMENT BETWEEN THE PARTIES OR FILE VOLUNTARY DISMISSAL

WITHOUT PREJUDICE was filed electronically. Notice of this filing will be sent to all

parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

                                      /s/Ray L. Weber




                                                 3
